Citation Nr: 9933917	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  92-08 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, with sciatic syndrome and probable nerve root 
compression, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to the veteran's service-
connected lumbosacral strain, with sciatic syndrome and 
probable nerve root compression.

3.  Entitlement to service connection for a right lower 
extremity disorder including foot drop, to include as 
secondary to the veteran's service-connected lumbosacral 
strain, with sciatic syndrome and probable nerve root 
compression.

4.  Entitlement to service connection for a left lower 
extremity disorder including foot drop, to include as 
secondary to the veteran's service-connected lumbosacral 
strain, with sciatic syndrome and probable nerve root 
compression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in October 1990, February 1991, and August 
1994.  

The Board remanded this case to the RO in November 1993 and 
April 1996.  At the time that this case was before the Board 
in April 1996, the issues on appeal included entitlement to 
service connection for post-traumatic stress disorder and a 
psychiatric disorder and entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities.  However, in a June 1998 
rating decision, the RO granted all of these benefits.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected low back disorder is 
manifested by pain, tenderness, and severely limited motion, 
but there is no evidence of unfavorable ankylosis or 
pronounced intervertebral disc syndrome.

3.  There is a causal relationship between the veteran's 
cervical spine disorder and his service-connected low back 
disorder.

4.  There is a causal relationship between the veteran's 
right lower extremity disorder and his service-connected low 
back disorder.

5.  There is a causal relationship between the veteran's left 
lower extremity disorder and his service-connected low back 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain, with sciatic syndrome and probable 
nerve root compression, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (1999).

2.  Aggravation of the veteran's cervical spine disorder is 
proximately due to his service-connected lumbosacral strain, 
with sciatic syndrome and probable nerve root compression.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1999).

3.  Aggravation of the veteran's right lower extremity 
disorder is proximately due to his service-connected 
lumbosacral strain, with sciatic syndrome and probable nerve 
root compression.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1999).

4.  Aggravation of the veteran's left lower extremity 
disorder is proximately due to his service-connected 
lumbosacral strain, with sciatic syndrome and probable nerve 
root compression.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  With regard to the claim for an 
increased evaluation for a low back disorder, the Board would 
point out that a claim that a service-connected condition has 
become more severe is well grounded when the claimant asserts 
that a higher rating is justified due to an increase in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the VA's duty to 
assist him in developing the facts pertinent to his claims 
under 38 U.S.C.A. § 5107(a) (West 1991).  

I.  Entitlement to an increased evaluation for lumbosacral 
strain, 
with sciatic syndrome and probable nerve root compression

In a January 1971 rating decision, the RO granted service 
connection for chronic low back strain, with a 10 percent 
evaluation assigned as of June 1970.  The RO based this grant 
on evidence of in-service treatment for a low back injury and 
the results of an October 1970 VA examination.  In an August 
1979 rating decision, the RO expanded the grant of service 
connection to include sciatic syndrome and probable nerve 
root compression and increased the evaluation to 40 percent, 
effective April 1979, in light of the results of a May 1979 
VA examination.  The 40 percent evaluation has since remained 
in effect and is at issue in this case.

During his May 1991 VA hearing, the veteran complained of 
back pain and indicated that he was taking 600 milligrams of 
Motrin per day and using a cane to help with walking.

The veteran underwent a VA muscles examination in February 
1994, during which he complained of worsening and radiating 
low back pain.  The examiner noted that sitting on a hard 
examination bench caused "a great amount of pain in his back 
which shot up into his neck, all on the left side."  The 
veteran was able to forward flex to only 20 degrees, and 
there was no extension, rotation, or lateral bending.  The 
pertinent diagnoses were lumbosacral strain on the left; 
degenerative arthritis, with only minimal radiographic 
evidence; and minimal scoliosis of the spine, only detectable 
radiographically.  The examiner noted that the veteran's 
overall medical condition had progressed to the point "where 
he is nearly totally debilitated."  

During his December 1994 VA hearing, the veteran reported 
that his low back pain had worsened and that he was currently 
wearing a TENS unit and taking Tylenol.  

The report of the veteran's July 1997 VA neurological 
examination reflects his complaints of progressive low back 
pain.  The examiner noted, however, that a true assessment of 
the veteran's strength was not possible "because of 
simultaneous contraction of agonist and antagonist of 
virtually all muscle groups, occasionally no effort seems to 
be made to follow up on the requests."

In July 1997, the veteran also underwent a VA spine 
examination, during which he complained of pain that 
"fluctuates between 7 to 10/10 on the pain scale."  The 
examiner noted severe scoliosis and tenderness at the T4 
spinous process area.  The paravertebral muscle had slightly 
increased tone bilaterally, but there was no tenderness in 
that area.  Range of motion was "very limited."  Specific 
findings included flexion to 20 degrees, right side bending 
to 20 degrees, right rotation to 70 degrees, left rotation to 
10 degrees, and extension and left side bending to zero 
degrees.  The left side of the back was noted to be higher 
than the right side, and decreased sensation, of 6/10, was 
noted.  The examiner noted that lumbar spine x-rays from 
November 1993 showed minimal osteophytes.  In summary, the 
examiner noted that the veteran had developed lower back pain 
with left leg pain during service and that this pain had 
progressed over the years and resulted in an overall decrease 
in function.

The veteran also underwent a VA neurological examination in 
February 1998.  This examination revealed a right lumbar 
scoliosis of 20 degrees and a normal lumbar lordosis of 20 
degrees.  Range of motion testing revealed flexion to 10 
degrees, extension to 10 degrees, right lumbar flexion to 5 
degrees, left lumbar flexion to 15 degrees, and left and 
right rotation to 5 degrees.  Multiple trigger point 
tenderness throughout the neck, trapezius, parascapular 
region, lower back, and gluteus was noted.  The pertinent 
diagnoses were chronic lumbosacral strain syndrome, marked 
cervical/thoracolumbar scoliosis, and mild degenerative disc 
disease of the cervical and lumbar spine.  The examiner noted 
that the veteran's overall psychophysiologic pain disorder 
rendered him unable to perform any meaningful or gainful 
employment.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West, 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The RO has evaluated the veteran's low back disorder at the 
40 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  This evaluation, the maximum available under this 
code section, is warranted in cases of severe lumbosacral 
strain, with listing of the whole side to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

The Board observes that the veteran's low back symptomatology 
includes pain, tenderness, and severely limited motion, and, 
in order to provide the veteran's claim full consideration, 
the Board has considered all potentially applicable 
diagnostic criteria.  However, there is no evidence of 
residuals of a vertebral fracture without cord involvement 
but with abnormal mobility requiring a neck brace (jury mast) 
(the criteria for a 60 percent evaluation under Diagnostic 
Code 5285); complete bony fixation (ankylosis) of the spine 
at a favorable angle (the criteria for a 60 percent 
evaluation under Diagnostic Code 5286); unfavorable ankylosis 
of the lumbar spine (the criteria for a 50 percent evaluation 
under Diagnostic Code 5289); or pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief (the criteria for a 60 percent 
evaluation under Diagnostic Code 5293).  The Board also does 
not find that there is such evidence of pain on motion or 
functional loss due to pain as to warrant a higher 
evaluation; rather, the Board finds that the veteran's 
symptomatology is fully contemplated by the criteria for a 40 
percent evaluation under Diagnostic Code 5295.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999); see also Johnson v. Brown, 9 Vet. App. 
7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996).  

In short, the Board has considered all relevant diagnostic 
criteria but finds no basis for an evaluation in excess of 40 
percent for the veteran's lumbosacral strain, with sciatic 
syndrome and probable nerve root compression.  Therefore, the 
preponderance of the evidence is against his claim for that 
benefit.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt, as set forth in 38 U.S.C.A. 
§ 5107(b) (West 1991).  However, as the preponderance of the 
evidence is against the veteran's claim, this doctrine is not 
for application in the present case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected low back disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As noted above, the veteran has 
been granted entitlement to a total disability rating based 
upon individual unemployability due to service-connected 
disabilities, and the examiners who have found him 
unemployable have attributed that status to his overall 
disability picture, rather than to just his low back 
disorder.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including arthritis and organic diseases of the 
nervous system, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records are entirely negative 
for any complaints of, or treatment for, back and lower 
extremity problems.  VA treatment records, beginning in 
February 1995, reflect complaints of numbness in both legs in 
conjunction with back problems.  The report of a May 1979 VA 
examination indicates that the veteran "has had pain in his 
legs that he did not seem to have before," but this report 
does not contain any diagnoses pertaining to the lower 
extremities.

The claims file also contains several statements from Charles 
D. Schwindt, M.D., dated from 1979 to 1992.  In a March 1979 
statement, Dr. Schwindt indicated that the veteran had pain 
and discomfort in his feet "because of the neurological root 
pain which is directly related to his back" and that such 
symptoms were getting worse.  In a January 1991 statement, 
Dr. Schwindt noted that the veteran was having trouble with 
his neck and that "there is certainly some element of 
relationship between his neck problem and his back problem."  
In a March 1992 statement, Dr. Schwindt reaffirmed his belief 
that the veteran's cervical spine disability was directly 
related to his "lumbar spine problem" because "the patient 
has significant findings related to his spine."  

A VA treatment record, dated in April 1993, includes a 
diagnosis of a left foot drop "due to back."  

In February 1994, the veteran underwent a VA muscles 
examination, the report of which contains a diagnosis of 
ankylosing spondylitis of the cervical spine.  The examiner 
indicated that he was "unaware" of how the veteran's 
lumbosacral strain could have caused his current neck 
problems, since the veteran's original disability was "a 
simple lumbosacral strain symptomatology starting back in 
1969."  

In the report of the veteran's July 1997 VA neurological 
examination, the examiner noted that it was not possible to 
render an assessment regarding a possible relationship 
between the service-connected chronic recurrent lumbosacral 
strain and the cervical spine and lower extremity disorders.  
Rather, further testing, including an electromyograph and 
magnetic resonance imaging, would be necessary prior to 
rendering such an assessment.

The report of the veteran's July 1997 VA spine examination 
indicates that he had lower back pain with left leg pain and 
neck pain and that this disability was "probably 80% due to 
the central nervous system, and 20% due to the peripheral 
nervous system including the left-sided L5-S1 nerve damage 
and left-sided T1 peripheral nerve damage."  However, an 
electromyography report did not reveal L5-S1 peripheral nerve 
damage, and the disability was further noted to be due to the 
central nervous system.

In a subsequent VA examination report, dated in February 
1998, a VA doctor further discussed the nature and etiology 
of the veteran's neck and lower extremity disabilities.  This 
doctor diagnosed chronic cervical strain syndrome, marked 
cervical/thoracolumbar scoliosis, mild degenerative disc 
disease of the cervical and lumbar spine, a psychophysiologic 
gait disorder, and pain amplification syndrome.  He noted 
that the veteran had "a complex psychophysiologic pain 
disorder, with significant psychological and 
psychophysiological overlay to a chronic and persistent 
musculoskeletal pain condition."  The examiner indicated 
that the veteran's entire condition was related to this 
disorder, but the examiner provided no specific commentary 
regarding the relationship between the veteran's service-
connected low back disorder and his cervical spine and lower 
extremity disorders.  The examiner did note that the veteran 
had no significant neurological deficit, including central 
nervous system or peripheral nervous system diagnoses.

In this case, the statements from Dr. Schwindt clearly 
support the veteran's contention that a causal relationship 
exists between his service-connected low back disorder and 
his cervical spine and lower extremity disorders.  The 
reports of the VA examinations from 1997 and 1998 provide no 
more than minimal information regarding this matter; while 
the July 1997 VA spine examination report indicates that the 
veteran's disabilities were "probably 80% due to the central 
nervous system, and 20% due to the peripheral nervous system 
including the left-sided L5-S1 nerve damage and left-sided T1 
peripheral nerve damage," an electromyography study did not 
reveal L5-S1 peripheral nerve damage.  The only evidence of 
record that appears to conflict with the veteran's 
contentions is the opinion of the examiner who examined the 
veteran in February 1994; this examiner found no relationship 
between the veteran's service-connected low back disorder and 
his neck disorder.  However, as Dr. Schwindt treated the 
veteran for what appears to be a period of at least thirteen 
years, the Board finds that his opinion has greater probative 
value than that of the VA examiner who examined the veteran 
in February 1994.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence").  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board has reviewed the evidence described above and 
observes that, while this evidence does not explicitly 
support the contention that the veteran incurred his cervical 
spine disorder and his right and left lower extremity 
disorders as a result of his service-connected low back 
disorder, the evidence supports the finding that his service-
connected disorder had the effect of aggravating each of 
these disorders.  Under 38 C.F.R. § 3.310(a) (1999) and 
Allen, such aggravation provides a basis for the grant of 
service connection.  Therefore, service connection is 
warranted for each of these disorders.

ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain, with sciatic syndrome and probable nerve 
root compression, is denied.

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to the veteran's service-
connected lumbosacral strain, with sciatic syndrome and 
probable nerve root compression, is granted.

Entitlement to service connection for a right lower extremity 
disorder including foot drop, to include as secondary to the 
veteran's service-connected lumbosacral strain, with sciatic 
syndrome and probable nerve root compression, is granted.

Entitlement to service connection for a left lower extremity 
disorder including foot drop, to include as secondary to the 
veteran's service-connected lumbosacral strain, with sciatic 
syndrome and probable nerve root compression, is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

